Case 5:20-cv-00185-TJC-PRL Document 5 Filed 05/14/20 Page 1 of 4 PageID 27



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION

  CHRISTOPHER LAMAR EDWARDS,

              Petitioner,

  v.                                              Case No. 5:20-cv-185-Oc-32PRL

  SECRETARY, DEPARTMENT
  OF CORRECTIONS, et al.,

             Respondents.
  _______________________________

               ORDER OF DISMISSAL WITHOUT PREJUDICE

        Petitioner, Christopher Lamar Edwards, a pretrial detainee at the Lake

  County Pretrial Detention Facility, initiated this case by filing a pro se Petition

  for Writ of Habeas Corpus Under 28 U.S.C. § 2241. (Doc. 1). Petitioner is

  currently in pretrial custody for two pending state court criminal cases in which

  the state of Florida is prosecuting Petitioner for grand theft in State v. Edwards,

  No. 35-2020-CF-000299 (Fla. 5th Cir. Ct.); and burglary of a structure and

  grand theft in State v. Edwards, No. 35-2020-CF-000048 (Fla. 5th Cir. Ct.).

        Petitioner argues that the state failed to formally charge him within forty

  days of his arrest and detention, violating the requirements of Florida Rule of

  Criminal Procedure 3.134. Doc. 1 at 6. He asserts that he was in custody for

  forty-six days before the state filed an information; and thus, he requests that

  the Court order the state court to release him on his own recognizance until his
Case 5:20-cv-00185-TJC-PRL Document 5 Filed 05/14/20 Page 2 of 4 PageID 28



  trial date is set. Id. at 8.

        Florida Rule of Criminal Procedure 3.134 provides the following:

               The state shall file formal charges on defendants in
               custody by information, or indictment, or in the case of
               alleged misdemeanors by whatever documents
               constitute a formal charge, within 30 days from the
               date on which defendants are arrested or from the date
               of the service of capiases upon them. If the defendants
               remain uncharged, the court on the 30th day and with
               notice to the state shall:

               (1) Order that the defendants automatically be released
               on their own recognizance on the 33rd day unless the
               state files formal charges by that date; or

               (2) If good cause is shown by the state, order that the
               defendants automatically be released on their own
               recognizance on the 40th day unless the state files
               formal charges by that date.

               In no event shall any defendants remain in custody
               beyond 40 days unless they have been formally charged
               with a crime.

  Fla. R. Crim. P. 3.134. Pre-charge release pursuant to Rule 3.134 is a state-

  created right. See Williams v. Sec’y, Dep’t of Corr., No. 3:13-cv-621-J-39PDB,

  2015 WL 7180302, at*2 (M.D. Fla. Nov. 16, 2015) (finding claim that the trial

  court improperly applied Fla. R. Crim. P. 3.134 was purely a state law issue).

  Federal habeas relief does not lie for alleged errors of state law. Cabberiza v.

  Moore, 217 F.3d 1329, 1333 (11th Cir. 2000) (finding, in the context of § 2254,

  that the writ of habeas corpus “was not enacted to enforce State-created rights”

                                          2
Case 5:20-cv-00185-TJC-PRL Document 5 Filed 05/14/20 Page 3 of 4 PageID 29



  (citing Branan v. Booth, 861 F.2d 1507, 1508 (11th Cir. 1988)). Rather, the

  purpose of a federal habeas proceeding is review of the lawfulness of Petitioner’s

  custody to determine whether that custody is in violation of the Constitution or

  laws and treaties of the United States. See Coleman v. Thompson, 501 U.S. 722

  (1991).

        Petitioner requests that the Court enforce a state-created right to be

  released on his own recognizance pending his state court prosecution. He has

  not alleged a breach of a federal constitutional mandate. Consequently, his

  allegation is not cognizable in this federal forum.

        The Court will not interfere with the state trial court’s interpretation of

  state law, and thus, this case is due to be dismissed. If Petitioner wishes to

  pursue this issue again in state court, he should confer with his court-appointed

  attorney or voice his concerns with the state court at the next scheduled pretrial

  status hearing.

        It is, therefore,

        ORDERED AND ADJUDGED:

        1.    This case is DISMISSED without prejudice.

        2.    The Clerk shall enter judgment dismissing this case without

  prejudice, terminate any pending motions, and close the file.



                                          3
Case 5:20-cv-00185-TJC-PRL Document 5 Filed 05/14/20 Page 4 of 4 PageID 30



          DONE AND ORDERED at Jacksonville, Florida, this 14th day of May,

  2020.




                                                 TIMOTHY J. CORRIGAN
                                                 United States District Judge




  Jax-7

  c:      Christopher Lamar Edwards, #65511




                                        4
